United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, San Juan, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Yajhaira Rivera, for the appellant
Office of Solicitor, for the Director

Docket No. 16-0603
Issued: May 20, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 9, 2016 appellant, through her representative, filed a timely appeal from an
October 7, 2015 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
As more than 180 days elapsed between the last merit decision of OWCP, dated September 24,
2014, and the filing of this appeal, pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of
this case.2

1
2

5 U.S.C. § 8101 et seq.

On appeal appellant submitted new evidence. The Board, however, is precluded from reviewing evidence
which was not before OWCP at the time it issued its final decision. Thus, the Board is precluded from reviewing
this evidence on appeal. See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T.,
59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes,
54 ECAB 373 (2003).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
because it was untimely filed and failed to demonstrate clear evidence of error.
On appeal appellant’s representative contends that appellant sustained a work-related
injury.
FACTUAL HISTORY
On October 30, 2013 appellant, then a 56-year-old program support clerk, filed a
traumatic injury claim (Form CA-1) alleging that on September 24, 2013 she hurt her neck, back,
and shoulders at work.
The employing establishment controverted the claim as appellant did not report her injury
within 30 days and there was conflicting information regarding her injury.
By letter dated November 12, 2013, OWCP notified appellant of the deficiencies of her
claim and afforded her 30 days to submit medical and factual evidence.
In an undated narrative statement, received on November 15, 2013, appellant described
the alleged September 24, 2013 incident. She reported that between 7:15 a.m. and 8:00 a.m. on
that date she placed an amplifier in a cabinet and when she proceeded to close the second door of
the cabinet, the door came down on top of her so fast that she fell down. Appellant immediately
placed the heavy door back onto the cabinet. She then informed Max Velazquez, Acting Chief
of Medical Media Service, about the incident, who told appellant to talk to Maria Olivero, Chief
of Medical Media Service, but she was not in the office at that time. Appellant took Tylenol to
ease her pain, but the pain did not stop. She continued to work the whole week with pain and
discomfort. On September 30, 2013 appellant told Mr. Velazquez about her continued pain and
discomfort. Mr. Velazquez responded by giving her a form to present to the employee health
unit. Appellant stated that she did not go to the health unit on that day. She went a few days
later and was treated by Dr. Angel Green, a Board-certified internist, who recommended that she
see an outside physician. Appellant saw a physician and was advised to obtain a sonogram of
her shoulders and a magnetic resonance imaging scan of her back.
In an employing establishment report of contact dated October 29, 2013, Mr. Velazquez
related that on the morning of September 30, 2013 appellant requested a form to see an employee
health physician regarding her right shoulder pain which had resulted from an injury she
allegedly sustained during the week of September 24 to 27, 2013 due to a loose cabinet door. He
prepared the form and provided it to her. Mr. Velazquez noted that appellant did not return the
form report indicating that she had visited an employee health physician.
An employing establishment incident report dated October 30, 2013 described the
September 24, 2013 incident. The form reported that appellant injured both shoulders when the
cabinet door fell while opening a cabinet.
In an undated statement, Ms. Olivero provided a chronology of events regarding
appellant’s alleged injury. She reported that appellant initially informed her of an October 8,
2

2013 injury and then later informed her that the correct date of injury was September 24, 2013.
Mr. Velazquez informed Ms. Olivero that he had given appellant a form authorizing her visit to
the employee health unit on September 30, 2013 and that she did not go to the health unit during
that week. Ms. Olivero noted that appellant provided a copy of a work order dated
September 24, 2013 to fix a cabinet door.
Appellant submitted medical reports and diagnostic test results dated October 22 to
November 8, 2013 and undated reports, which addressed her bilateral shoulder, cervical, and
lumbar conditions, disability for work, and medical treatment. She underwent surgery on
November 8, 2013 to repair a rotator cuff tear of the right shoulder.
In a December 16, 2013 decision, OWCP denied appellant’s claim as the medical
evidence did not establish that she sustained a medical condition causally related to the accepted
work incident of September 24, 2013.
On December 27, 2013 appellant requested a telephone hearing with an OWCP hearing
representative. She submitted medical reports dated November 1, 2013 to July 25, 2014, which
addressed her bilateral shoulder and elbow, cervical, and lumbar conditions, disability for work,
and medical treatment. Diagnostic test results dated June 20 and 30, and July 31, 2014 addressed
her bilateral upper and lower extremity conditions.
In a September 24, 2014 decision, an OWCP hearing representative affirmed the
December 16, 2013 denial decision. She found that the medical evidence was insufficient to
establish that appellant sustained a medical condition causally related to the September 24, 2013
accepted employment incident.
On October 5, 2015 appellant, through her representative, requested reconsideration of
the September 24, 2014 decision. In an undated letter, she further described the September 24,
2013 employment incident and explained the delay in filing her traumatic injury claim and
seeking medical treatment.
In a June 20, 2014 report, Dr. Juan Echeandia, a family practitioner, reviewed appellant’s
medical records, noted her complaints of pain in the cervical, lumbar, and shoulder regions, and
reported findings on physical examination. He diagnosed status postoperative right shoulder
arthroscopy, cervical and lumbar spine disease, bulging discs at C3-C4, C4-C5, C5-C6, L4-L5,
and L5-S1, and tendinosis supraspinatus tendon and bursitis of the right shoulder.
In an October 7, 2015 decision, OWCP denied appellant’s request for reconsideration
because it was untimely filed and failed to demonstrate clear evidence of error on the part of
OWCP.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA. It will not review a decision denying or terminating a
benefit unless the application for review is received within one year of the date of that decision.3
3

20 C.F.R. § 10.607(a).

3

Its regulations state that OWCP will reopen a claimant’s case for merit review, notwithstanding
the one-year filing limitation set forth under section 10.607 of OWCP regulations, if the
claimant’s application for review shows clear evidence of error on the part of OWCP.4 In this
regard, OWCP will limit its focus to a review of how the newly submitted evidence bears on the
prior evidence of record.5
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP. The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error. Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error. It is not enough to merely show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP. To demonstrate
clear evidence of error, the evidence submitted must be of sufficient probative value to shift the
weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision.6
OWCP procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.7 The Board makes an independent determination of whether a claimant has
demonstrated clear evidence of error on the part of OWCP.8
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for a merit review of her
claim. OWCP regulations9 and procedures10 establish a one-year time limit for requesting
reconsideration, which begins on the date of the original OWCP decision. A right to
reconsideration within one year also accompanies any subsequent merit decision on the issues,11
4

Id. at § 10.607(b); Cresenciano Martinez, 51 ECAB 322 (2000).

5

See Alberta Dukes, 56 ECAB 247 (2005).

6

Robert G. Burns, 57 ECAB 657 (2006).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a) (October 2011);
James R. Mirra, 56 ECAB 738 (2005).
8

Nancy Marcano, 50 ECAB 110 (1998).

9

20 C.F.R. § 10.607(a); see Alberta Dukes, supra note 5.

10

Federal (FECA) Procedure Manual, supra note 7 at Chapter 2.1602.4 (October 2011); see Veletta C. Coleman,
48 ECAB 367 (1997).
11

See Robert F. Stone, 57 ECAB 292 (2005).

4

including any merit decision by the Board and any merit decision following action by the
Board.12 The most recent merit decision was an OWCP hearing representative’s September 24,
2014 decision affirming the denial of appellant’s traumatic injury claim as she had not submitted
sufficient medical evidence to establish a medical condition causally related to the accepted work
incident. Appellant had one year from the date of this decision to make a timely request for
reconsideration. Her request for reconsideration was received by OWCP on October 5, 2015.13
As her request for reconsideration was received more than one year after the September 24, 2014
merit decision, it was untimely filed. Consequently, appellant must demonstrate clear evidence
of error by OWCP in the denial of her traumatic injury claim.14
The Board finds that the arguments and evidence submitted by appellant in support of her
request for reconsideration do not raise a substantial question as to the correctness of OWCP’s
hearing representative’s September 24, 2014 decision which affirmed OWCP’s December 16,
2013 finding that the medical evidence did not establish that the September 24, 2013
employment incident caused an injury.
In her request for reconsideration, appellant described the September 24, 2013
employment incident and explained the delay in filing her traumatic injury claim and seeking
medical treatment. The Board notes, however, that the factual occurrence of the September 24,
2013 work incident is not in dispute. The claim was denied because the medical evidence did
not establish that the September 24, 2013 incident caused an injury.
Appellant submitted Dr. Echeandia’s June 20, 2014 report. Dr. Echeandia diagnosed
status postoperative right shoulder arthroscopy, cervical and lumbar spine disease, bulging discs
at C3-C4, C4-C5, C5-C6, L4-L5, and L5-S1, and tendinosis supraspinatus tendon and bursitis of
the right shoulder. While Dr. Echeandia’s report provided appellant’s diagnoses, it did not
demonstrate clear evidence of error.15 As noted, clear evidence of error is intended to represent a
difficult standard. The submission of a detailed, well-rationalized medical report which, if
submitted before the merit decision was issued, would have created a conflict in medical opinion
requiring further development, is not sufficient to establish clear evidence of error.16 The Board
makes an independent determination of whether a claimant has submitted clear evidence of error
on the part of OWCP.17

12

See E.C., Docket No. 13-1937 (issued February 6, 2014); Federal (FECA) Procedure Manual, supra note 7 at
Chapter 2.1602.4(a) (October 2011).
13

See 20 C.F.R. § 10.607(a) (the reconsideration request must be received within one year of OWCP’s decision
for which review is sought).
14

Id. at § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

15

See F.R., Docket No. 09-575 (issued January 4, 2010) (evidence that is not germane to the issue on which the
claim was denied is insufficient to demonstrate clear evidence of error).
16

Supra note 7.

17

Supra note 8.

5

On appeal appellant’s representative contends that appellant sustained a work-related
injury. As previously noted, the Board does not have jurisdiction over the merits of the claim.
The only issue on appeal is whether OWCP properly denied appellant’s request for
reconsideration, as untimely filed and failing to demonstrate clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration
because it was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the October 7, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 20, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

